Wyatt, Presiding Justice.
Joe Lee Jones brought his petition for habeas corpus against R. P. Balkcom, Jr., Warden. The respondent filed a general demurrer to the petition. The trial court sustained the general demurrer, dismissed the petition, and remanded the custody of the petitioner to the respondent. The exception here is to that judgment. Held:
The sole contention of the plaintiff in error is that he was under 16 years of age at the time he was tried in Upson Superior Court for murder, and that the superior court was without jurisdiction to try him, for the reason that Ga. L. 1951, p. 291, conferred exclusive jurisdiction upon the juvenile court to try persons under the age of 17 years who might be charged with a violation of the law of this State. This court in Jackson v. Balkcom, ante, p. 412 (80 S. E. 2d 319) said: “Should any of the provisions of the Juvenile Court Act of 1951 have been intended to withdraw the jurisdiction of the superior courts to try an offender, within the age of accountability under the law, for an offense punishable by death or life imprisonment, as contended by the petitioner; such provision would be unconstitutional and could be given no effect.” This ruling is adverse to the contentions of the plaintiff in error in this case. It is argued in this court that the petition for habeas corpus should not have been dismissed on demurrer for the reason that the Juvenile Court Act of 1951, supra, required the superior court judge to have made before trial certain investigations provided for in sections 9, 10, 11, 12, 13, and 14 of the Juvenile Court Act. The answer to this contention is that these investigations are provided for trials in the juvenile courts. This case was tried in the superior court, and there is *690no authority for any such investigation in superior-court trials. It follows from what has been said above, the judgment complained of must be
Argued May 10, 1954
Decided May 31, 1954.
A. T. Walden, E. S. D’Antignac, for plaintiff in error.
J. T. Grice, Deputy Assistant Attorney-General, John J. ■ Flynt, Jr., Solicitor-General, contra.

Affirmed.


All the Justices concur.